UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report: July 27, 2010 (Date of earliest event reported) SUN COMMUNITIES, INC. (Exact name of registrant as specified in its charter) Maryland 1-12616 38-2730780 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 27777 Franklin Rd. Suite 200 Southfield, Michigan (Address of Principal Executive Offices) (Zip Code) (248) 208-2500 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Description. On July 27, 2010, Sun Communities, Inc. (the “Company”) issued a press release, furnished as Exhibit 99.1 and incorporated herein by reference, announcing its financial results for the period ended June 30, 2010 and certain other information. The Company will hold an investor conference call and webcast at 11:00 A.M. ET on July 27, 2010 to disclose and discuss the financial results for the periods ended June 30, 2010. The information contained in this Current Report on Form 8-K, including the exhibit attached hereto, is being furnished and shall not be deemed to be “filed” for purposes of the Securities Exchange Act of 1934, as amended. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Press Release issued July 27, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. SUN COMMUNITIES, INC. Dated: July 27, 2010 By: /s/ Karen J. Dearing Karen J. Dearing, Executive Vice President, Chief Financial Officer, Secretary and Treasurer EXHIBIT INDEX EXHIBIT # DESCRIPTION Press Release issued July 27, 2010
